Exhibit 10.1
(EVERGREENSOLAR LOGO) [b81959b8099109.gif]
 
EVERGREEN SOLAR, INC.

 
Amended and Restated 2000 Stock Option and Incentive Plan
 

1.   Purpose and Eligibility.

 
The purpose of this Amended and Restated 2000 Stock Option and Incentive Plan
(the “Plan”) of Evergreen Solar, Inc. (the “Company”) is to provide stock
options and other equity interests in the Company (each an “Award”) to
employees, officers, directors, consultants and advisors of the Company and its
Subsidiaries, all of whom are eligible to receive Awards under the Plan. Any
person to whom an Award has been granted under the Plan is called a
“Participant.” Additional definitions are contained in Section 10.
 

2.   Administration.

 
a. ADMINISTRATION BY BOARD OF DIRECTORS.  The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, subject to
Section 9(g), to adopt, amend and repeal rules relating to the Plan and to
interpret and correct the provisions of the Plan and any Award. All decisions by
the Board shall be final and binding on all interested persons. Neither the
Company nor any member of the Board shall be liable for any action or
determination relating to the Plan.
 
b. APPOINTMENT OF COMMITTEES.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean such Committee or the Board. Any awards granted
to non-employee directors shall be administered by a committee of the Board
consisting solely of non-employee directors of the Company.
 
c. DELEGATION TO EXECUTIVE OFFICERS.  To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.
 

3.   Stock Available for Awards.

 
a. NUMBER OF SHARES.  Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock, $.01 par value, of the Company (the “Common
Stock”) that may be issued pursuant to the Plan is twenty-two million one
hundred and fifty thousand shares (22,150,000). If any Award expires, or is
terminated, surrendered or forfeited, in whole or in part, the unissued Common
Stock covered by such Award shall again be available for the grant of Awards
under the Plan. If shares of Common Stock issued pursuant to the Plan are
repurchased by, or are surrendered or forfeited to the Company at no more than
cost, such shares of Common Stock shall again be available for the grant of
Awards under the Plan; provided, however, that the cumulative number of such
shares that may be so reissued under the Plan will not exceed twenty-two million
one hundred and fifty thousand shares (22,150,000) shares. Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares. No more than 5% of the total number of shares authorized for
issuance pursuant to this Plan may be granted as Restricted Stock Awards,
Restricted Stock Units Performance Shares, Stock Appreciation Rights or other
share-based Awards (other than Options) which vest within less than one year
after the date of grant. With respect to such Awards in excess of 5% of the
total number of shares authorized for issuance pursuant to this Plan (i) the
vesting period for Awards with performance-based vesting provisions shall not be
less than one (1) year and (ii) the vesting period for Awards with time-based
vesting provisions shall not be less than three (3) years.


1



--------------------------------------------------------------------------------



 



b. PER-PARTICIPANT LIMIT.  Subject to adjustment under Section 3(c), no
Participant may be granted Awards during any one fiscal year to purchase more
than 1,000,000 shares of Common Stock.
 
c. ADJUSTMENT TO COMMON STOCK.  In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding Option, (iii) the repurchase price
per security subject to repurchase, and (iv) the terms of each other outstanding
stock-based Award shall be adjusted by the Company (or substituted Awards may be
made) to the extent the Board shall determine, in good faith, that such an
adjustment (or substitution) is appropriate. If Section 9(e)(i) applies for any
event, this Section 3(c) shall not be applicable.
 

4.   Stock Options.

 
a. GENERAL.  The Board may grant options to purchase Common Stock (each, an
“Option” and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.
 
b. INCENTIVE STOCK OPTIONS.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Board and the Company shall have no liability if an
Option or any part thereof that is intended to be an Incentive Stock Option does
not qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option”.
 
c. EXERCISE PRICE.  The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify it in the applicable option agreement. The
exercise price for an Option shall not be less than 100% of the fair market
value per share of Common Stock on the date of grant.
 
d. DURATION OF OPTIONS.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement. Each Option shall terminate no later than ten (10) years from
the date of grant.
 
e. EXERCISE OF OPTION.  Options may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person together with
payment in full as specified in Section 4(f) for the number of shares for which
the Option is exercised.
 
f. PAYMENT UPON EXERCISE.  Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment:
 

5.   Restricted Stock.

 
a. GRANTS.  The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to (i) delivery to the Company by the Participant of a
check in an amount at least equal to the par value of the shares purchased, and
(ii) the right of the Company to repurchase all or part of such shares at their
issue price or other stated or formula price from the Participant in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “Restricted Stock Award”).
 
b. TERMS AND CONDITIONS.  The Board shall determine the terms and conditions of
any such Restricted Stock Award. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the


2



--------------------------------------------------------------------------------



 



expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or, if the Participant has died, to the beneficiary designated by a
Participant, in a manner determined by the Board, to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, Designated Beneficiary shall mean the Participant’s estate.
 
c. SECTION 162(m) PERFORMANCE RESTRICTIONS.  For purposes of qualifying
Restricted Stock Awards as “performance-based compensation “under Section 162(m)
of the Code, the Board, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Board on or before the latest date permissible to enable the Restricted Stock
Award to qualify as “performance-based compensation” under Section 162(m) of the
Code. In granting a Restricted Stock Award which is intended to qualify under
Section 162(m) of the Code, the Board shall follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Restricted Stock Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
 

6.   Stock Appreciation Rights.

 
a. GRANT.  Subject to the terms and conditions of the Plan, Stock Appreciation
Rights (“SARs”) may be granted to Participants at any time and from time to time
as shall be determined by the Board, in its sole discretion. The Board shall
have complete discretion to determine the number of SARs granted to any
Participant, provided that during any fiscal year no Participant may be granted
SARs covering more than 1,000,000 Shares.
 
b. EXERCISE PRICE AND OTHER TERMS.  The Board, subject to the provisions of the
Plan, shall have complete discretion to determine the terms and conditions of
SARs granted under the Plan. However, the exercise price of an SAR shall not be
less than one hundred percent (100%) of the fair market value of a share of
Common Stock on the date of grant. Each SAR shall terminate no later than ten
(10) years from the date of grant.
 
c. SAR AGREEMENT.  Each SAR shall be evidence by a written award agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise and such other terms and conditions as the Board, in its sole
discretion, shall determine.
 
d. EXPIRATION OF SARS.  A SAR granted under the Plan shall expire upon the date
determined by the Board, in its sole discretion, and set forth in the award
agreement.
 
e. PAYMENT OF SAR AMOUNT.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i) The difference between the fair market value of a share of Common Stock on
the date of exercise over the exercise price; multiplied by
 
(ii) The number of shares of Common Stock with respect to which the SAR is
exercised.
 
f. PAYMENT UPON EXERCISE.  At the discretion of the Board, payment for a SAR may
be in cash, shares of Common Stock or a combination thereof.
 

7.   Performance Units and Performance Shares.

 
a. GRANT OF PERFORMANCE UNITS AND PERFORMANCE SHARES.  Performance Units and
Performance Shares may be granted to individuals eligible to receive Awards
under the Plan at any time and from time to time, as shall be determined by the
Board, in its sole discretion.
 
b. NUMBER OF SHARES.  The Board will have complete discretion in determining the
number of Performance Units and Performance Shares granted to each Participant,
provided that during any fiscal year of the Company, no Participant shall be
granted either (i) Performance Units with an initial value greater than
1,000,000 shares of Common Stock or (ii) more than 1,000,000 Performance Shares,
with such grants in the aggregate being subject to the Section 3(b)
1,000,000 share limit.


3



--------------------------------------------------------------------------------



 



c. VALUE OF PERFORMANCE UNITS/ SHARES.  Each Performance Unit shall have an
initial value established by the Board on or before the date of grant. Each
Performance Share shall have an initial value equal to the fair market value of
a share of Common Stock on the date of grant.
 
d. PERFORMANCE OBJECTIVES AND OTHER TERMS.  The Board will set performance
objectives or other vesting provisions (including, without limitation, continued
status as a service provider of the Company or subsidiary) in its discretion
which, depending on the extent to which they are met, will determine the number
or value of Performance Units or Performance Shares that will be paid out to the
Participants. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
award of Performance Units or Performance Shares will be evidenced by an award
agreement that will specify the Performance Period, and such other terms and
conditions as the Board, in its sole discretion, will determine. The Board may
set performance objectives based upon the achievement of Company-wide,
divisional, or individual goals, applicable federal or state securities laws, or
any other basis determined by the Board in its discretion.
 
e. SECTION 162(m) PERFORMANCE OBJECTIVES.  For purposes of qualifying grants of
Performance Units or Performance Shares as “performance-based compensation”
under Section 162(m) of the Code, the Board, in its discretion, may determine
that the performance objectives applicable to Performance Units or Performance
Shares shall be based on the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Performance Units or Performance Shares to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Performance Units or Performance Shares which are intended to qualify under
Section 162(m) of the Code, the Committee shall follow any procedures determined
by it from time to time to be necessary or appropriate to ensure qualification
of the Performance Units/ Shares under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
 
f. EARNING OF PERFORMANCE UNITS OR PERFORMANCE SHARES.  After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding performance
objectives have been achieved. After the grant of a Performance Unit or
Performance Share, the Board, in its sole discretion, may reduce or waive any
performance objective or other vesting provisions for such Performance Unit or
Performance Share in the event of a Participant’s death or disability, or upon
the occurrence of an Acquisition (as defined in Section 9(e)).
 
g. FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS OR PERFORMANCE
SHARES.  Payment of earned Performance Units or Performance Shares will be made
as soon as practicable after the expiration of the applicable Performance
Period. The Board, in its sole discretion, may pay earned Performance Units or
Performance Shares in the form of cash, in shares of Common Stock (which have an
aggregate fair market value equal to the value of the earned Performance Units
or Performance Shares at the close of the applicable Performance Period) or in a
combination thereof.
 
h. CANCELLATION OF PERFORMANCE UNITS OR PERFORMANCE SHARES.  On the date set
forth in the award agreement, all unearned or unvested Performance Units or
Performance Shares will be forfeited to the Company, and again will be available
for grant under the Plan.
 

8.   Restricted Stock Units.

 
a. GRANT.  Subject to the terms and conditions of the Plan, Restricted Stock
Units (“RSUs”) in the form of phantom stock units may be granted to Participants
at any time and from time to time as shall be determined by the Board, in its
sole discretion. The Board shall have complete discretion in determining the
number of RSUs granted to each Participant.
 
b. TERMS AND CONDITIONS.  The Board shall determine the restrictions and
conditions applicable to each Award of RSUs at the time of grant. Conditions may
be based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives. The grant of an


4



--------------------------------------------------------------------------------



 



Award of RSUs is contingent on the grantee executing a written award agreement
(an “RSU Award Agreement”). The terms and conditions of each such RSU Award
Agreement shall be determined by the Board, and such terms and conditions may
differ among individual Awards and grantees. To the extent that an Award of RSUs
is subject to Section 409A of the Code (“Section 409A”), it may contain such
additional terms and conditions as the Board shall determine in its sole
discretion in order for such Award to comply with the requirements of
Section 409A. At the end of any deferral period applicable to an Award of RSUs,
such RSUs, to the extent vested, shall be settled in the form of shares of
Common Stock.
 
c. RIGHTS AS A STOCKHOLDER.  A Participant shall have the rights as a
stockholder only as to shares of Common Stock acquired by the Participant upon
settlement of an award of RSUs; provided that the Participant may, in the
Board’s sole discretion, be credited with dividends or dividend equivalent
rights with respect to the phantom stock units underlying the Participant’s
RSUs, subject to such terms and conditions as the Board may determine.
 
d. TERMINATION.  Except as may otherwise be provided by the Board either in the
RSU Award Agreement or, subject to Section 10(g) below, in writing after the RSU
Award Agreement is issued, a Participant’s right in all RSUs that have not
vested shall automatically terminate upon the Participant’s termination of
employment (or cessation of service relationship) with the Company and its
subsidiaries for any reason.
 

9.   General Provisions Applicable to Awards.

 
a. TRANSFERABILITY OF AWARDS.  Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.
 
b. DOCUMENTATION.  Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Board. Each Award
may contain terms and conditions in addition to those set forth in the Plan
provided that such terms and conditions do not contravene the provisions of the
Plan.
 
c. BOARD DISCRETION.  The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.
 
d. TERMINATION OF STATUS.  The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
 
e. ACQUISITION OF THE COMPANY.
 
(i) CONSEQUENCES OF AN ACQUISITION.  Unless otherwise expressly provided in the
applicable Option or Award, upon the occurrence of an Acquisition, the Board or
the board of directors of the surviving or acquiring entity (as used in this
Section 9(e)(i), also the “Board”), shall, as to outstanding Awards (on the same
basis or on different bases, as the Board shall specify), make appropriate
provision for the continuation of such Awards by the Company or the assumption
of such Awards by the surviving or acquiring entity and by substituting on an
equitable basis for the shares then subject to such Awards either (a) the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Acquisition, (b) shares of stock of the surviving or
acquiring corporation or (c) such other securities as the Board deems
appropriate, the fair market value of which (as determined by the Board in its
sole discretion) shall not materially differ from the fair market value of the
shares of Common Stock subject to such Awards immediately preceding the
Acquisition. In addition to or in lieu of the foregoing, with respect to
outstanding Options, the Board may, upon written notice to the affected
optionees, provide that one or more Options then outstanding shall become
immediately exercisable in full or in part and that such Options must be
exercised within a specified number of days of the date of such notice, at the
end of which period such Options shall terminate; or provide that one


5



--------------------------------------------------------------------------------



 



or more Options then outstanding shall become immediately exercisable in full or
in part and shall be terminated in exchange for a cash payment equal to the
excess of the fair market value (as determined by the Board in its sole
discretion) for the shares subject to such Options over the exercise price
thereof.
 
(ii) ACQUISITION DEFINED.  An “Acquisition” shall mean: (x) any merger or
consolidation after which the voting securities of the Company outstanding
immediately prior thereto represent (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such event; or
(y) any sale of all or substantially all of the assets or capital stock of the
Company (other than in a spin-off or similar transaction) or (z) any other
acquisition of the business of the Company, as determined by the Board.
 
(iii) ASSUMPTION OF OPTIONS UPON CERTAIN EVENTS.  In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions, as the Board considers appropriate in the circumstances.
 
(iv) PARACHUTE AWARDS.  If, in connection with an Acquisition, a tax under
Section 4999 of the Code would be imposed on the Participant (after taking into
account the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the
Code), then the number of Awards which shall become exercisable, realizable or
vested as provided in such section shall be reduced (or delayed), to the minimum
extent necessary, so that no such tax would be imposed on the Participant (the
Awards not becoming so accelerated, realizable or vested, the “Parachute
Awards”); PROVIDED, HOWEVER, that if the “aggregate present value” of the
Parachute Awards would exceed the tax that, but for this sentence, would be
imposed on the Participant under Section 4999 of the Code in connection with the
Acquisition, then the Awards shall become immediately exercisable, realizable
and vested without regard to the provisions of this sentence. For purposes of
the preceding sentence, the “aggregate present value” of an Award shall be
calculated on an after-tax basis (other than taxes imposed by Section 4999 of
the Code) and shall be based on economic principles rather than the principles
set forth under Section 280G of the Code and the regulations promulgated
thereunder. All determinations required to be made under this Section 9(e)(iv)
shall be made by the Company.
 
f. WITHHOLDING.  Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their fair market value (as determined by the Board or as
determined pursuant to the applicable option agreement). The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to a Participant.
 
g. AMENDMENT OF AWARDS.  The Board may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
Notwithstanding the foregoing or any other provision of the Plan, the Board may
not amend the terms of any Option to effect a pricing without the approval of
the shareholders. For the purposes of the foregoing sentence, the term
“repricing” shall mean any of the following or any other action that has the
same effect: (i) lowering the exercise price of an Option after it is granted,
(ii) buying-out an outstanding Option at a time when its exercise price exceeds
the fair market value of the underlying stock for cash or shares, or (iii) any
other action that is treated as a repricing under generally accepted accounting
principles, or (iv) canceling an Option at a time when its exercise price
exceeds the fair market value of the underlying stock in exchange for another
Option, Restricted Stock Awards, or other Awards or equity of the Company,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off, or similar corporate transaction.


6



--------------------------------------------------------------------------------



 



h. CONDITIONS ON DELIVERY OF STOCK.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
 
i. ACCELERATION.  The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of some or all restrictions, or that any other stock-based
Awards may become exercisable in full or in part or free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be, despite the fact that the foregoing actions may (i) cause the
application of Sections 280G and 4999 of the Code if a change in control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option; provided that Board’s ability to accelerate the vesting of Awards
under the Plan for any participant is limited to change in control transactions
and the death, disability and retirement of such participant.
 

10.   Miscellaneous.

 
a. DEFINITIONS.
 
(i) “ANNUAL REVENUE” means the Company’s or a business unit’s revenues for the
fiscal year, determined in accordance with generally accepted accounting
principles; provided, however, that prior to the fiscal year, the Board shall
determine whether any significant item(s) shall be excluded or included from the
calculation of Annual Revenue with respect to one or more Participants.
 
(ii) “CASH POSITION” means the Company’s level of cash and cash equivalents.
 
(iii) “COMPANY” for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of Evergreen Solar, Inc., as defined
in Section 424(f) of the Code (a “Subsidiary”), and any present or future parent
corporation of Evergreen Solar, Inc., as defined in Section 424(e) of the Code.
For purposes of Awards other than Incentive Stock Options, the term “Company”
shall include any other business venture in which the Company has a direct or
indirect significant interest, as determined by the Board in its sole
discretion.
 
(iv) “CODE” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
 
(v) “EARNINGS PER SHARE” means as to any fiscal year, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.
 
(vi) “EMPLOYEE” for purposes of eligibility under the Plan shall include a
person to whom an offer of employment has been extended by the Company.
 
(vii) “GROSS MARGIN” means the percentage equal to the Company’s or a business
unit’s total sales revenue minus its cost of goods sold, divided by the total
sales revenue, determined in accordance with generally accepted accounting
principles.
 
(viii) “INDIVIDUAL OBJECTIVES” means as to a Participant, the objective and
measurable goals set by a “management by objectives” process and approved by the
Board (in its discretion).
 
(ix) “NET INCOME” means as to any fiscal year, the income after taxes of the
Company for the fiscal year determined in accordance with generally accepted
accounting principles, provided that prior to the fiscal year, the Board shall
determine whether any significant item(s) shall be included or excluded from the
calculation of Net Income with respect to one or more Participants.


7



--------------------------------------------------------------------------------



 



(x) “OPERATING CASH FLOW” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally accepted accounting principles.
 
(xi) “OPERATING INCOME” means the Company’s or a business unit’s income from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles.
 
(xii) “PERFORMANCE GOALS” means the goal(s) (or combined goal(s)) determined by
the Board (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by the Committee, the Performance Goals applicable to an
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Cash Position,
(c) Earnings Per Share, (d) Individual Objectives, (e) Net Income, (f) Operating
Cash Flow, (g) Operating Income, (h) Return on Assets, (i) Return on Equity,
(j) Return on Sales, (k) Profit Margin, (l) Gross Margin and (m) Total
Shareholder Return. The Performance Goals may differ from Participant to
Participant and from Award to Award. The Board may specify in an Award that
Performance Goals shall be adjusted to include or exclude the effect of special
one-time or extraordinary gains or losses and other one-time or extraordinary
events, including without limitation changes in accounting principles,
extraordinary, unusual, or nonrecurring items (such as material litigation,
judgments and settlements), currency exchange rate fluctuations, changes in
corporate tax rates, and the impact of acquisitions, divestitures, and
discontinued operations. Prior to the occurrence of an Acquisition, the Board
may exercise its discretion in a uniform and non-discriminatory manner for
similarly situated Participants to reduce (but not increase) any Award otherwise
payable under this Plan in accordance with objective or subjective factors if
necessary or appropriate to limit the amount payable under an Award to an amount
consistent with the purposes of the Plan and the intended economic benefits of
participation in the Plan.
 
(xiii) “PROFIT MARGIN” means the percentage equal to the Company’s or a business
unit’s Operating Income after taxes, excluding equity compensation expense,
divided by its total revenue as reported above for the entire calendar year,
determined in accordance with generally accepted accounting principles.
 
(xiv) “RETURN ON ASSETS” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.
 
(xv) “RETURN ON EQUITY” means the percentage equal to the Company’s Net Income
divided by average stockholder’s equity, determined in accordance with generally
accepted accounting principles.
 
(xvi) “RETURN ON SALES” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by the
Company’s or the business unit’s, as applicable, revenue, determined in
accordance with generally accepted accounting principles.
 
(xvii) “TOTAL SHAREHOLDER RETURN” means the total return (change in share price
plus reinvestment of any dividends) of a share of Company Common Stock.
 
b. NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.
 
c. NO RIGHTS AS STOCKHOLDER.  Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.
 
d. EFFECTIVE DATE AND TERM OF PLAN.  The Plan shall become effective upon
adoption by the Board. No Awards shall be granted under the Plan after April 16,
2018, but Awards previously granted may extend beyond that date.


8



--------------------------------------------------------------------------------



 



e. AMENDMENT OF PLAN.  The Board may amend, suspend or terminate the Plan or any
portion thereof at any time; provided, however, any amendments that permit stock
option repricing under the Plan, will be subject to approval by the stockholders
of the Company. The affirmative vote of a majority of shares of the Company’s
common stock present in person or by proxy at any annual meeting or special
meeting of stockholders will be required to either (i) materially increase the
aggregate number of securities that may be issued under the Plan or
(ii) materially modify the requirements as to eligibility for participation
under the Plan.
 
f. GOVERNING LAW.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of Delaware,
without regard to any applicable conflicts of law.
 
g. SECTION 409A REQUIREMENTS.  Notwithstanding anything to the contrary in this
Plan or any Award agreement, the following provisions shall apply to any
payments and benefits otherwise payable to or provided to a Participant under
this Plan and any Award:
 
(i) For purposes of Section 409A of the Code, each “payment” (as defined by
Section 409A of the Code) made under this Plan or an Award shall be considered a
“separate payment.” In addition, for purposes of Section 409A of the Code,
payments shall be deemed exempt from the definition of deferred compensation
under Section 409A of the Code to the fullest extent possible under (x) the
“short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4), and (y)
(with respect to amounts paid as separation pay no later than the second
calendar year following the calendar year containing the Participant’s
“separation from service” (as defined for purposes of Section 409A of the Code))
the “two years/two-times” separation pay exemption of Treasury Regulation
§ 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.
 
(ii) If the Participant is a “specified employee” as defined in Section 409A of
the Code (and as applied according to procedures of the Company and its
affiliates) as of his or her separation from service, to the extent any payment
under this Plan or an Award constitutes deferred compensation (after taking into
account any applicable exemptions from Section 409A of the Code), and to the
extent required by Section 409A of the Code, no payments due under this Plan or
an Award may be made until the earlier of: (x) the first day of the seventh
month following the Participant’s separation from service, or (y) the
Participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, without
interest, on the first day of the seventh month following the Participant’s
separation from service.
 
(iii) If this Plan or any Award fails to meet the requirements of Section 409A
of the Code, neither the Company nor any of its affiliates shall have any
liability for any tax, penalty or interest imposed on the Participant by
Section 409A of the Code, and the Participant shall have no recourse against the
Company or any of its affiliates for payment of any such tax, penalty or
interest imposed by Section 409A of the Code.
 
***
 
Approved by the Board of Directors of the Company: April 28, 2010
Approved by the Stockholders of the Company: July 27, 2010


9